Citation Nr: 0938684	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, specifically claimed as attributable to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	J. J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January to May 
1967, and from October 1967 to October 1969.  He had service 
in Korea from October 1968 to October 1969.  He died in 
September 1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for cause of death.  In December 2005, the Board remanded the 
appeal for the conduct of a Travel Board hearing before a 
Veterans Law Judge.  This hearing was subsequently held in 
September 2006.  In July 2009, the appellant was notified 
that the Veterans Law Judge before whom she testified at her 
personal hearing was no longer employed at the Board and she 
was offered the opportunity of requesting the conduct of 
another hearing before another Judge, but she has not 
responded with a request for an additional hearing or made 
any other election.  The 30 days provided her to make an 
election has now expired.  In February 2007, the Board 
remanded the appeal for additional development.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the Veteran's lifetime, he had not been granted 
service connection for any disease or injury incurred or 
aggravated in line of active military duty.

3.  The Veteran died in September 1995, at age 51, from 
systemic amyloidosis due to or as a consequence of multiple 
myeloma with no other contributing factors listed.

4.  There is certainly no evidence or argument that systemic 
amyloidosis or multiple myeloma were incurred or aggravated 
during military service or manifested to a compensable degree 
within one year thereafter.

5.  Although the Veteran served in Korea for one year from 
October 1968 to October 1969, and herbicide agents were used 
in the area of the demilitarized zone (DMZ) during that 
period, there is no objective evidence which shows or even 
strongly suggests that the Veteran was ever in close 
proximity to the DMZ or that he was actually exposed to 
herbicide agents at any time during his service in Korea, so 
although multiple myeloma as a cause of the Veteran's death 
is a disease presumed by law to be attributable to herbicide 
agents, there can be no presumption that the Veteran's death 
from multiple myeloma was caused secondary to herbicide 
exposure, since no exposure is reasonably shown in any 
evidence on file.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was initially provided VCAA notice in April 
2002 which informed her of the evidence necessary to 
substantiate her claim, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
During the lengthy pendency of this appeal, however, the 
appellant has clearly stated that the sole basis for her 
claim is that the Veteran's death from multiple myeloma, a 
presumptive disease attributable to herbicide exposure, was a 
direct result of his actual exposure to herbicides during his 
overseas military service in Korea.  It is fundamentally 
clear from her written statements and testimony provided 
before a Veterans Law Judge with the assistance of private 
counsel, that she has actual knowledge of the essential 
evidence necessary to substantiate her claim in this case, 
which would be objective evidence that the Veteran was 
actually exposed to herbicide agents during service in Korea 
and/or that the Veteran was in close proximity to the well-
documented area of the DMZ where it is known that Agent 
Orange was used during the time the Veteran was stationed 
overseas in Korea.  Any failure to provide the appellant with 
written notice of the necessity of providing evidence showing 
actual exposure to herbicides must be harmless under the 
circumstances.  This case presents a very narrow issue, and 
the appellant has certainly demonstrated that she understands 
what the evidence must show to prevail in her claim.  The 
notice requirements are satisfied.  

The service treatment and personnel records were collected.  
This case was twice referred to the US Armed Services Center 
for Research of Unit Records in an attempt to corroborate 
where the Veteran served and worked during his service in 
Korea in 1968 and 1969.  All known available evidence and 
information in this regard has been collected.  There remains 
no known evidence which might substantiate the claim but 
which is uncollected for review.

In this regard, the Board would point out that in its 
previous February 2007 remand, in addition to requesting what 
is more recently referred to as the US Army & Joint Services 
Records Research Center (JSRRC) to again attempt to 
corroborate or discover whether the Veteran was ever 
physically in close proximity to the DMZ where herbicide 
agents were used, the Board also requested the production of 
"unit/organizational histories for the 8th Army in Korea" 
from October 1968 to October 1969 and the same unit 
organizational histories for Kwang Ju Air Base, Korea, from 
October 1968 to October 1969.  Although the RO forwarded this 
request on remand to the JSRRC, that office did not provide 
the requested information.  Upon review, the Board finds that 
this request was overly broad in nature and scope and was ill 
advised.  Requesting all unit and organizational histories 
for the totality of the 8th US Army in Korea for a one-year 
period was certainly unreasonably overbroad in nature and 
would likely entail a phenomenal amount of paperwork to be 
reviewed with no reasonable likelihood of obtaining any 
particular specific information with respect to the Veteran 
who was then serving as a 1st lieutenant in an engineer unit 
under the 8th US Army.  It is clear from a review of the 
record that the JSRRC did make an effort to identify where 
the Veteran and/or his particular unit may have served during 
his year of service overseas in Korea, and reported those 
findings on two occasions.  The Board can find no useful 
purpose in directing another remand for the production of a 
huge volume of records for the entire US 8th Army in Korea 
for a one-year period.  A failure to obtain these records 
cannot result in prejudice to the appellant's case since 
there is no reasonable likelihood that such a huge quantity 
of records could any way assist in corroborating her claim.

Furthermore, at the time of the February 2007 remand, it was 
noted that the Veteran had been provided outpatient medical 
treatment at the Kwang Ju Air Base in Korea in July 1969, and 
was provided his separation examination at that facility in 
September 1969.  On remand, it was discovered that the Kwang 
Ju Air Base was in fact some 150 miles south of Seoul, Korea, 
which itself was an additional 26 miles south of the 
demilitarized zone.  There can certainly be no prejudice to 
the appellant in a failure to collect organizational and unit 
histories for the Kwang Ju Air Base once it is understood 
that that air base is located some 175 miles south of the DMZ 
where herbicide agents were used.  This request was also ill 
advised and should not have been made.

The Board considered again remanding the appeal in an attempt 
to have the JSRRC yet again attempt to discover whether 
records could be identified which might place the Veteran 
during his one-year service in Korea in the area of the DMZ, 
but it appears clear in the two previous responses from that 
agency that all known available information has already been 
provided.  It is unfortunate that it is not favorable to the 
appellant's claim, but it appears certain that is all the 
information which that agency can produce.  Accordingly, the 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA has also established laws and regulations to address 
diseases which may be presumed by law to be attributable to 
exposure to herbicide agents, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  This 
regulatory framework recognizes that multiple myeloma, a 
disease that resulted in the Veteran's death, may be presumed 
attributable to exposure to herbicide agents.  These 
regulations also presume that any Veteran who served in the 
Republic of Vietnam is presumed to have been exposed to 
herbicide agents.  However, it is also known that herbicide 
agents were also used in the area of the DMZ in the Republic 
of Korea from 1967 to 1968, south of the DMZ, on a strip of 
land 151 miles long and up to 350 yards wide.  It has further 
been recognized that this use was directly in the area of the 
1/9th Infantry and the 2/9th Infantry of the US Armed Forces 
stationed in Korea.  Although the lawful presumptions of the 
regulatory framework do not specifically apply to any 
Veterans who served outside of Vietnam, VA has nonetheless 
applied these presumptions when the objective evidence on 
file shows that the Veteran was in fact stationed or worked 
in the immediate proximity of locations outside Vietnam where 
it is documented that herbicide agents were used.  In this 
regard, the Board would point out that, at the time of this 
decision, VA is actually proposing to amend its adjudication 
regulations to extend the lawful presumption to Veterans who 
served in Korea between April 1968 and July 1969, and served 
in a unit that operated in or near the Korean DMZ in an area 
in which herbicides are known to have been used.

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause or materially cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis:  The Veteran did not file nor did VA grant any 
claim for service connection for any disease or injury 
incurred or aggravated or otherwise attributable to the 
Veteran's military service.  Service connection was not in 
effect for any disability at the time of the Veteran's death.

The certificate of death reveals the Veteran died in 
September 1995, at age 51, some 26 years after he was 
separated from active military service.  The immediate cause 
of death was listed as systemic amyloidosis, due to or as a 
direct consequence of multiple myeloma.  No other causes of 
death were listed.

There is certainly no evidence nor any argument from the 
appellant that the Veteran incurred or aggravated multiple 
myeloma at any time during or to a compensable degree within 
one year after he was separated from military service.  The 
sole contention in this appeal is that his death must be 
attributable to exposure to herbicide agents during his 
service in Korea.

The personnel records on file do show that the Veteran served 
in the Republic of Korea from October 1968 to October 1969.  
The veteran's DD Form 214 indicates that he was assigned to 
the 8th Army as an Engineer Troop, Combat Engineer Unit 
Commander during his tour in Korea.  He served there in the 
grade of 1st lieutenant and was assigned to the US Army 
Engineer District, Far East (USAED-FE), and the USASCRUR (now 
the JSRRC) reported that unit records revealed that the 
USAED-FE Headquarters was located in Seoul, Korea, and that 
during the Veteran's service with that unit they principally 
worked on construction projects at Kimpo Air Base.  USASCRUR 
further reported that Seoul, Korea, is approximately 20 
miles, and Kimpo Air Base is approximately 10 to 12 miles 
from the DMZ.  USASCRUR further reported that chemical 
herbicides were used along the southern boundary of the DMZ 
during the 1967 to 1969 period by ROK (Republic of Korea) 
Armed Forces, and that herbicides were applied using hand 
sprayers and vehicle/trailer mounted decontamination 
apparatus.  Although ROK personnel were advised in the proper 
use of herbicides, no US personnel are known to have actually 
been involved in their application.  Other records state that 
Agent Orange was used from April to August 1968.

In its July 2007 follow up reply, USASCRUR reported that the 
US Army Engineer District located in Seoul, was 26 miles 
south of the DMZ, and that this unit's work involved a wide 
variety of design and construction projects including complex 
construction on mountain-top sites, sophisticated well-
drilling operations all over Korea, and tunnel neutralization 
projects in the DMZ (at Panmunjon).  

As noted in the Board's previous February 2007 remand, a 
service treatment record from July 1969 showed that the 
Veteran was treated for pharyngitis at the 6171 USAF 
Dispensary on Kwang Ju Air Base, Korea, and that he later 
received his separation examination at that facility in 
September 1969.  Further investigation during remand revealed 
that the Kwang Ju Air Base in Korea was in fact located some 
150 miles south of Seoul, Korea, and was therefore at least 
170 miles south of the DMZ.

The appellant testified at a personal hearing at the RO in 
September 2006 that she had married the Veteran in 1973 after 
he had separated from service and that she recalled the 
Veteran speaking about assisting in building an air base and 
that he worked at a "Camp KC," which the Board takes to mean 
Camp Casey which independent research shows to be some 11 
miles south of the DMZ.  She reported other conversations 
with the Veteran, but was unable to provide any objective 
evidence of where the Veteran was assigned or may have 
performed duties during service in Korea.

Adjudication personnel at the RO carefully reviewed all of 
the objective evidence on file and created a memo for record 
in May 2009 which listed all of the various attempts to 
obtain all available service personnel records for the 
Veteran and multiple requests to the US Armed Forces Center 
for Research of Unit Records.  It also pointed out that it 
had posted an assistance letter to the appellant requesting 
documentation concerning the Veteran's service in Korea.  
This memo for record constituted a formal finding of 
inability to corroborate the Veteran's exposure to herbicide 
agents during his service in Korea.

The Board finds that a clear preponderance of the evidence on 
file is against a finding that the Veteran was actually 
exposed to herbicide agents during his military service in 
Korea from October 1968 to October 1969.  The unit to which 
the Veteran was assigned was based in Seoul, Korea, a 
distance variously reported as 20 or 26 miles south of the 
DMZ.  The USASCRUR reported that during the time of the 
Veteran's assignment to this unit, that unit worked on 
construction projects at Kimpo Air Base, and this is 
consistent with the appellant's testimony that the Veteran 
told her during his lifetime that he spent a good deal of his 
overseas time working in a construction of an air field.  
Nonetheless, Kimbo Air Base is approximately 10 to 12 miles 
south of the DMZ.  

There is no objective evidence which places the Veteran at 
Camp Casey, Korea, as mentioned by the appellant during her 
hearing, but Camp Casey is also known to be 11 miles south of 
the demilitarized zone.  Even conceding that the Veteran may 
have served at Camp Casey and likely served at Kimpo Air Base 
during service in Korea, these locations are still too far 
remote from the DMZ to reasonably raise the possibility of 
exposure to herbicide agents during the Veteran's service 
there.  

Again, it is well documented that herbicides were applied by 
Korean personnel either using hand sprayers or truck/trailer 
mounted sprayers at an area up to 350 yards wide just south 
of the actual DMZ with reported observations of overspray 
only continuing an additional 200 yards or meters.  There is 
simply no objective evidence which in any way shows or 
suggests either that the Veteran performed actual duties in 
close proximity to the DMZ at any time during his service in 
Korea, or that he could have actually been exposed to 
herbicide agents while performing duties 10 to 11 miles south 
of the DMZ at Kimpo Air Base or Camp Casey, and certainly not 
in Seoul, Korea from 20 to 26 miles south of the DMZ.  

While the governing laws and regulations provide an expansive 
presumption of exposure to any Veteran who served on the 
ground anywhere within the Republic of Vietnam, there is no 
such presumption for Veterans who served anywhere on the 
ground in Korea, and it is certainly clear that the use of 
herbicides in Korea were considerably less than the vast 
quantities of herbicides air dropped all over Vietnam during 
that lengthy conflict.  Moreover, even the proposed amendment 
to adjudication regulations extending a presumption of 
herbicide exposure to Veterans who served in Vietnam will 
only extend that presumption, should the regulation as 
proposed be enacted, to personnel assigned to a unit that 
operated "in or near the Korean DMZ in an area in which 
herbicides are known to have been applied during that 
period."  That is, even if this proposed regulation was now 
in effect, it would not be applicable to the Veteran based on 
the evidence presently on file.  

Additionally, there is certainly no competent clinical 
evidence or opinion on file which relates the Veteran's death 
by multiple myeloma to actual herbicide exposure at any time 
during his lifetime.  The Board would certainly strongly 
consider applying the presumptions now only available to 
Vietnam Veterans to the Veteran in this appeal if the 
objective evidence on file revealed that he actually was 
present in the vicinity of the DMZ at the 38th parallel in 
Korea.  In the absence of such evidence, however, an award of 
service connection for the cause of the Veteran's death is 
not warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


